 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGETTE G. PURNELL,                              Case No. 1:19-cv-00210-DAD-BAM
12                       Plaintiff,                      ORDER GRANTING PLAINITFF’S
                                                         APPLICATION TO PROCEED WITHOUT
13            v.                                         PREPAYMENT OF FEES OR COSTS
14    R.T. MORA, et al.,                                 (Doc. No. 5)
15                       Defendants.
16

17          Plaintiff Georgette G. Purnell (“Plaintiff”), proceeding pro se, filed this action on February

18   13, 2019. (Doc. No. 1.) Plaintiff did not pay the filing fee in this action and instead filed an

19   application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Doc. No. 2.) On February

20   20, 2019, the Court issued an order denying Plaintiff’s application to proceed in forma pauperis

21   because it was not adequately completed. (Doc. No. 4.) The Court ordered Plaintiff to complete

22   and file a new application to proceed in forma pauperis and adequately answer the questions

23   presented on the form or to pay the filing fee in full. (Id.) On February 27, 2019, Plaintiff submitted

24   a new application to proceed in forma pauperis pursuant to the Court’s order. (Doc. No. 5.)

25   Plaintiff has made the showing required by section 1915(a), and accordingly, the request to proceed

26   in forma pauperis will be granted. 28 U.S.C. § 1915(a).

27          Plaintiff is advised that the Court is required to screen complaints of pro se litigants

28   proceeding in forma pauperis pursuant to Title 28 of the United States Code section 1915(e)(2).
                                                        1
 1   The Court must dismiss a complaint or portion thereof if the action is legally “frivolous or

 2   malicious,” fails to state a claim upon which relief may be granted, or seeks monetary relief against

 3   a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

 4          As a result, no summons will issue at this time. The Court will direct the United States

 5   Marshal to serve Plaintiff’s complaint only after the Court has screened the complaint and

 6   determined that it contains cognizable claims for relief against the named defendants. The Court

 7   will screen Plaintiff’s complaint in due course.

 8
     IT IS SO ORDERED.
 9

10      Dated:     March 28, 2019                             /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
